Exhibit 11: OIL-DRI CORPORATION OF AMERICA AND SUBSIDIARIES Computation of Earnings Per Share (in thousands except for per share amounts) Three months Ended April 30, Nine months Ended April 30, 2010 2009 2010 2009 Net income available to stockholders $ 2,586 $ 2,416 $ 7,042 $ 7,034 Less: Distributed and undistributed earnings allocated to nonvested stock (7) (10) (23) (36) Earnings available to common shareholders $ 2,579 $ 2,406 $ 7,019 $6,998 Shares Calculation Average shares outstanding –Basic Common 5,245 5,149 5,215 5,136 Average shares outstanding –Basic Class B Common 1,897 1,880 1,889 1,872 Potential Common Stock relatingto stock options 167 158 181 185 Average shares outstanding – Assuming dilution 7,309 7,187 7,285 7,193 Net Income Per Share:Basic Common $0.39 $0.37 $1.06 $1.07 Net Income Per Share:Basic Class B Common $0.29 $0.27 $0.80 $0.80 Net Income Per Share:Diluted $0.35 $0.33 $0.96 $0.97
